Title: From George Washington to Francis Mentges, 1 March 1782
From: Washington, George
To: Mentges, Francis


                        
                            Sir,
                            Philadelphia March 1st 1782
                        
                        I have to acknowledge the recet of your two Letters of 26 Decr and 9th feby and to thank you for your care
                            and Mention to the Hospital Department. I am sorry that you have had so many difficulties to Struggle with in the
                            execution of that duty. They were the unavoidable consequences of the deranged state of our affairs in that State.
                        It was entirely owing to my being unacquainted with your having drawn on the Paymaster Genl that your Bill
                            was protested—I have given orders for its being paid and have acquainted Count Rochambeau therewith—A small supply of
                            Cloathing is orderd on to you, but should it not arrive before the Hospital is broke up you will take the proper measures
                            to have it Sent on to the Southard.
                        From your last letter I should suppose the number of Sick at this time to be very small and if the Hospital
                            could be entirely broke up it would be a pleasing circumstance—those Convalescents who belong to the Northward might be
                            sent by water to the Head of Elk & those of Virginia to the Genl Rendezvous at Cumberland old Court House—I cannot say I
                            approve of furloughing the Sick when it can possibly be avoided—in general it is so many men lost to the Service for few
                            of them Join their Corps when recoverd. I am &c.

                    